—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered June 27, 1996, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.